Citation Nr: 1119939	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-00 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.

2.  Entitlement to an initial evaluation in excess of 10 percent for paroxysmal atrial tachycardia (PAT).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2005 and November 2005 by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA), which respectively denied the Veteran's claim for service connection for residuals of pneumonia and granted service connection and a noncompensable evaluation for PAT, effective July 14, 2004 (the date on which he filed his claim for service connection for this specific disability).  The Veteran appeals the rating assigned for PAT.  Consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for his service-connected cardiac disability for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

During the course of the appeal, a September 2006 rating decision assigned a 10 percent evaluation for PAT, effective October 25, 2005.  In a December 2008 appellate action, the Board remanded the claim for service connection for pneumonia residuals for further evidentiary development; denied the claim for an evaluation greater than 10 percent for PAT; and denied an effective date prior to October 25, 2005, for the 10 percent evaluation assigned for PAT.  The Veteran initiated an appeal to the United States Court of Appeals for Veterans Claims (Court) of only the denial of an evaluation greater than 10 percent for PAT.  In granting a joint motion filed by the appellant and the VA Secretary, the Court vacated that part of the December 2008 Board decision denying an evaluation greater than 10 percent for PAT and remanded the matter to the Board for further development in June 2009.  Thusly, the issues remaining before the Board at the present time are entitlement to service connection for residuals of pneumonia and entitlement to an initial evaluation in excess of 10 percent for PAT for the period commencing on October 25, 2005.

Pursuant to the June 2009 Court remand, the Board, in turn, remanded the increased initial rating issue for PAT to the RO, via the Appeals Management Center (AMC) in Washington, D.C., in December 2009 for additional evidentiary development.  Following this development, the RO affirmed the 10 percent evaluation assigned for PAT and the denial of service connection for residuals of pneumonia in a February 2011 rating decision/supplemental statement of the case.  Thereafter, the case was returned to the Board in April 2011.

For the reasons that will be further discussed below in the REMAND portion of this decision, the issue of entitlement to an evaluation greater than 10 percent for PAT is REMANDED to the RO via the AMC.  The Veteran and his representative will be notified by VA if any further action is required on their part. 


FINDINGS OF FACT

In March 2011, prior to the promulgation of a decision in the appeal, the Board, via the AMC, received notification from the appellant that he was withdrawing his appeal of the issue of entitlement to service connection for residuals of pneumonia.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to service connection for residuals of pneumonia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  

The Board observes that the appeal of the issue of entitlement to service connection for pneumonia residuals was certified to the Board and the Veteran's claims file was received by the Board in mid-April 2011.  Shortly before then, in correspondence dated and received by the AMC in Washington, D.C., in late March 2011, and subsequently forwarded to the Board proximate to the time when his claims file was received, the Veteran expressed his desire to withdraw his current appeal of the claim for VA compensation for pneumonia residuals.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is dismissed.


ORDER

The appeal of the April 2005 rating decision regarding the issue of entitlement to service connection for residuals of pneumonia is dismissed.


REMAND

As relevant, the Veteran's service connected PAT may be rated under the criteria contained in 38 C.F.R. § 4.104, Diagnostic Codes 7010 and 7011.  Diagnostic Code 7010 provides for the assignment of a 30 percent rating if there is paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  In this regard, in a VA examination report dated in May 2008, the examining physician stated that he suspected that the Veteran was probably experiencing paroxysmal atrial tachycardia episodes on a daily basis, but that the physician did not actually know this for certain.  In a subsequent VA examination conducted by the same physician in April 2010, the examiner did not quantify the number of PAT episodes the Veteran was experiencing, but advised him to consult his personal physician and arrange for a significant period of cardiac monitoring in order to obtain the data that would allow for such quantification, as requested in the Board remand of December 2009.  (The Board notes at this juncture that the December 2009 Board remand specifically instructed that "the examiner must report the annual number of episodes of paroxysmal atrial tachycardia as documented by an ECG or Holter monitor."  As VA did not provide the Veteran with a cardiac monitoring session using an ECG or Holter monitor to determine the frequency of his PAT episodes, or otherwise attempt to follow through on obtaining any private cardiac monitoring study that may have been performed on the Veteran in accordance with the VA physician's suggestion, this lapse may constitute a violation of the claimant's right to VA compliance with the remand order.  The Court has previously held that a remand by the Board confers upon a veteran or other claimant the right to VA's compliance with the remand's order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  Stegall v. West, 11 Vet. App. 268 (1998).)
 
In correspondence dated a March 2011, the Veteran reported that pursuant to the April 2010 VA physician's suggestion, he underwent a 30-day Holter monitoring session with his private physician of the Sanford Clinic (formerly MeritCare Clinic).  However, this private cardiac monitoring report is not presently associated with the evidence.  As VA has been duly alerted to the existence of these extremely relevant private medical records, including the name and address of the healthcare provider where these records may be obtained, a remand is warranted so that they may be obtained for review and consideration of their probative value during adjudication of the claim.  [VA has a statutory duty to assist the claimant by securing any relevant governmental or private medical records.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).  When reference is made to pertinent private records, VA is on notice of their existence and has a duty to assist the veteran in developing his claim by attempting to obtain the referenced evidence.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).]

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  Copies of the Veteran's updated treatment records, VA and non-VA, pertaining to his treatment for paroxysmal atrial tachycardia, should be obtained and added to his claims folder.  These records should included, but are not limited to, those pertaining to his 30-day cardiac monitoring session administered by the Sanford Clinic (formerly MeritCare Clinic).

2.  The Veteran should be scheduled for an appropriate examination in order to determine the severity of his paroxysmal atrial tachycardia.  All indicated tests and studies should be completed.  The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was completed.  The examiner must present his/her findings in a format which comports with the diagnostic rating criteria.  Specifically, the examiner must provide an estimate of the number of episodes of paroxysmal atrial tachycardia the Veteran experiences per year and if this is not documented by ECG or Holter monitor, an explanation of why such testing has not been conducted by VA over an adequate period of time.  The examiner must provide a rationale for all opinions expressed.  If he/she determines that an opinion cannot be given without resort to speculation, he/she must explain why this is so.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for paroxysmal atrial tachycardia should be readjudicated following review of all relevant evidence associated with the claims file.  If the maximum benefit sought on appeal is not granted, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  Furthermore, a remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  Stegall v. West, 11 Vet. App. 268 (1998).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


